
	

113 S1212 IS: Target Practice and Marksmanship Training Support Act
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1212
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mr. Udall of Colorado
			 (for himself, Mr. Risch,
			 Mr. Bennet, Mrs. Hagan, Ms.
			 Klobuchar, Mr. Tester,
			 Mr. Barrasso, Mr. Crapo, Mr.
			 Thune, Mr. Begich,
			 Mr. Pryor, Mr.
			 Enzi, and Mr. Heller)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Pittman-Robertson Wildlife
		  Restoration Act to facilitate the establishment of additional or expanded
		  public target ranges in certain States.
	
	
		1.Short titleThis Act may be cited as the
			 Target Practice and Marksmanship
			 Training Support Act.
		2.Findings; purpose
			(a)FindingsCongress finds that—
				(1)the use of firearms and archery equipment
			 for target practice and marksmanship training activities on Federal land is
			 allowed, except to the extent specific portions of that land have been closed
			 to those activities;
				(2)in recent years preceding the date of
			 enactment of this Act, portions of Federal land have been closed to target
			 practice and marksmanship training for many reasons;
				(3)the availability of public target ranges on
			 non-Federal land has been declining for a variety of reasons, including
			 continued population growth and development near former ranges;
				(4)providing opportunities for target practice
			 and marksmanship training at public target ranges on Federal and non-Federal
			 land can help—
					(A)to promote enjoyment of shooting,
			 recreational, and hunting activities; and
					(B)to ensure safe and convenient locations for
			 those activities;
					(5)Federal law in effect on the date of
			 enactment of this Act, including the Pittman-Robertson Wildlife Restoration Act
			 (16 U.S.C. 669 et seq.), provides Federal support for construction and
			 expansion of public target ranges by making available to States amounts that
			 may be used for construction, operation, and maintenance of public target
			 ranges; and
				(6)it is in the public interest to provide
			 increased Federal support to facilitate the construction or expansion of public
			 target ranges.
				(b)PurposeThe purpose of this Act is to facilitate
			 the construction and expansion of public target ranges, including ranges on
			 Federal land managed by the Forest Service and the Bureau of Land
			 Management.
			3.Definition of public target
			 rangeIn this Act, the term
			 public target range means a specific location that—
			(1)is identified by a governmental agency for
			 recreational shooting;
			(2)is open to the public;
			(3)may be supervised; and
			(4)may accommodate archery or rifle, pistol,
			 or shotgun shooting.
			4.Amendments to Pittman-Robertson Wildlife
			 Restoration Act
			(a)DefinitionsSection 2 of the Pittman-Robertson Wildlife
			 Restoration Act (16 U.S.C. 669a) is amended—
				(1)by redesignating paragraphs (2) through (8)
			 as paragraphs (3) through (9), respectively; and
				(2)by inserting after paragraph (1) the
			 following:
					
						(2)the term public target range
				means a specific location that—
							(A)is identified by a governmental agency for
				recreational shooting;
							(B)is open to the public;
							(C)may be supervised; and
							(D)may accommodate archery or rifle, pistol,
				or shotgun
				shooting;
							.
				(b)Expenditures for management of wildlife
			 areas and resourcesSection
			 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is
			 amended—
				(1)by striking (b) Each State
			 and inserting the following:
					
						(b)Expenditures for management of wildlife
				areas and resources
							(1)In generalExcept as provided in paragraph (2), each
				State
							;
				(2)in paragraph (1) (as so designated), by
			 striking construction, operation, and inserting
			 operation;
				(3)in the second sentence, by striking
			 The non-Federal share and inserting the following:
					
						(3)Non-Federal shareThe non-Federal
				share
						;
				(4)in the third sentence, by striking
			 The Secretary and inserting the following:
					
						(4)RegulationsThe
				Secretary
						;
				and
				(5)by inserting after paragraph (1) (as
			 designated by paragraph (1) of this subsection) the following:
					
						(2)ExceptionNotwithstanding the limitation described in
				paragraph (1), a State may pay up to 90 percent of the cost of acquiring land
				for, expanding, or constructing a public target
				range.
						.
				(c)Firearm and bow hunter education and safety
			 program grantsSection 10 of
			 the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is
			 amended—
				(1)in subsection (a), by adding at the end the
			 following:
					
						(3)Allocation of additional
				amountsOf the amount
				apportioned to a State for any fiscal year under section 4(b), the State may
				elect to allocate not more than 10 percent, to be combined with the amount
				apportioned to the State under paragraph (1) for that fiscal year, for
				acquiring land for, expanding, or constructing a public target
				range.
						;
				(2)by striking subsection (b) and inserting
			 the following:
					
						(b)Cost sharing
							(1)In generalExcept as provided in paragraph (2), the
				Federal share of the cost of any activity carried out using a grant under this
				section shall not exceed 75 percent of the total cost of the activity.
							(2)Public target range construction or
				expansionThe Federal share
				of the cost of acquiring land for, expanding, or constructing a public target
				range in a State on Federal or non-Federal land pursuant to this section or
				section 8(b) shall not exceed 90 percent of the cost of the
				activity.
							;
				and
				(3)in subsection (c)(1)—
					(A)by striking Amounts made and
			 inserting the following:
						
							(A)In generalExcept as provided in subparagraph (B),
				amounts made
							;
				and
					(B)by adding at the end the following:
						
							(B)ExceptionAmounts provided for acquiring land for,
				constructing, or expanding a public target range shall remain available for
				expenditure and obligation during the 5-fiscal-year period beginning on October
				1 of the first fiscal year for which the amounts are made
				available.
							.
					5.Limits on liability
			(a)Discretionary functionFor purposes of chapter 171 of title 28,
			 United States Code (commonly referred to as the Federal Tort Claims
			 Act), any action by an agent or employee of the United States to manage
			 or allow the use of Federal land for purposes of target practice or
			 marksmanship training by a member of the public shall be considered to be the
			 exercise or performance of a discretionary function.
			(b)Civil action or claimsExcept to the extent provided in chapter
			 171 of title 28, United States Code, the United States shall not be subject to
			 any civil action or claim for money damages for any injury to or loss of
			 property, personal injury, or death caused by an activity occurring at a public
			 target range that is—
				(1)funded in whole or in part by the Federal
			 Government pursuant to the Pittman-Robertson Wildlife Restoration Act (16
			 U.S.C. 669 et seq.); or
				(2)located on Federal land.
				6.Sense of Congress regarding
			 cooperationIt is the sense of
			 Congress that, consistent with applicable laws and regulations, the Chief of
			 the Forest Service and the Director of the Bureau of Land Management should
			 cooperate with State and local authorities and other entities to carry out
			 waste removal and other activities on any Federal land used as a public target
			 range to encourage continued use of that land for target practice or
			 marksmanship training.
		
